COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Overton
Argued at Richmond, Virginia


JAMES BILLY HENRY
                                         MEMORANDUM OPINION * BY
v.   Record No. 0520-96-4              JUDGE JAMES W. BENTON, JR.
                                             JUNE 17, 1997
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF WARREN COUNTY
                       Dennis L. Hupp, Judge
           Thomas D. Logie for appellant.

           Kathleen B. Martin, Assistant Attorney
           General (James S. Gilmore, III, Attorney
           General, on brief), for appellee.



      James Billy Henry was convicted of threatening to burn a

home in violation of Code § 18.2-83.   On this appeal he raises

the following nine issues:
     1.   Was the evidence sufficient as a matter of law to
          sustain the guilty verdict of the jury?

      2.   Was the evidence sufficient as a matter of law to prove
           that [Henry] uttered a threat containing his present
           intention to burn the trailer?

      3.   Was the evidence sufficient as a matter of law to prove
           that the complaining witness was actually put in fear
           that [Henry] would burn the trailer as a result of the
           alleged threat, and was any such fear reasonable, under
           the doctrine of Perkins v. Commonwealth, 12 Va. App. 7,
           402 S.E.2d 229 (1991)?

      4.   Should the trial [judge] have permitted the
           Commonwealth to introduce evidence in its case in chief
           that [Henry] had been convicted of misdemeanor offenses
           which did not involve moral turpitude which occurred
           after the alleged incident in this case?

      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     5.   Assuming that the Commonwealth should have been
          permitted to introduce any evidence of subsequent
          criminal acts on the part of [Henry], should the
          Commonwealth have been permitted to introduce the
          verdicts of the General District Court? If so, should
          the Commonwealth have had to first establish the
          alleged incidents so as to expose its complaining
          witness to cross-examination concerning the alleged
          incidents?

     6.   In these circumstances, should the Commonwealth have
          been permitted to introduce any evidence at all
          concerning other alleged criminal acts against the
          complaining witness of which [Henry] had been accused?
           If so, were some of the alleged incidents too far
          afield to be relevant or to have their probative value
          outweigh their prejudicial effect?
     7.   Should the [trial judge] have given a cautionary
          instruction to the jury concerning the limited use of
          the "other offenses" evidence in this case, assuming
          that such evidence was properly admitted in the first
          place?

     8.   Did the trial [judge] err in failing to find that the
          probative value of the evidence outweighs its
          prejudicial effect, or in the alternative did the
          [trial judge] err in making such a finding if in fact
          one was made?

     9.   Did the Commonwealth prove that the trailer which
          [Henry] was accused of threatening to burn was a
          "house" within . . . Code Section 18.2-83?


     For the reasons that follow, we affirm the conviction.

                               Facts

     Henry was indicted for threatening to burn Lisa Mathews'

trailer home.   The evidence at trial proved that Henry and

Mathews were cousins.   Mathews often drove Henry to places.   In

return, Henry gave her money for gas and other incidental

expenditures.

     Mathews testified that a dispute arose between them in 1994




                               - 2 -
when he asked her to lend him money and she refused.    On November

26, 1994, she received a telephone call from Henry.    Henry asked

Mathews if she had the money he needed for his court costs.     When

Mathews told Henry that she did not have money to give him, Henry

stated, "either you get the money, or I'm going to burn your

. . . house down, with you and the baby in it."   He immediately

hung up the phone.

     Mathews testified that Henry's telephone call caused her to

become "[s]cared, afraid, [and] frightened."   She was afraid

"[t]hat he was going to come and burn [her] house down, because

[she] didn't have the money to give him."   Mathews did not

immediately report the threat.
     Mathews testified that over the next several months, Henry

threatened her, assaulted her, and damaged her vehicle.    Between

November and March, Mathews reported those other threats and

obtained warrants for his arrest.    Following those other threats,

Mathews went to the magistrate on March 15, 1995 and reported

Henry's threat to burn her residence.    Mathews testified that she

did not immediately report the threat to burn her house "because

[she] didn't really feel, at the time, that he was going to do

anything."

     Henry testified and denied making the threat.     He further

testified that Mathews became hostile and sought to punish him

because he stopped giving her money.

     The jury convicted Henry of threatening to burn Mathews'




                                 - 3 -
residence and recommended a sentence of twelve months in jail and

a fine of $1,500.    The trial judge imposed the jury's sentence.

           Other Crimes Evidence (Issues 4, 5, 6, 7, and 8)


        Over Henry's objection, the judge ruled that the prosecutor

would be permitted to introduce redacted warrants showing Henry's

convictions for offenses against Mathews between November 26,

1994 and March 15, 1995.    In addition, the judge ruled that Henry

would be permitted to introduce evidence of the number and nature

of the charges brought by Mathews against Henry and to prove the

acquittals.
        At trial, Mathews testified that although Henry threatened

to burn down her trailer on November 26, 1994, she did not obtain

the warrant for the threat to burn until March 15, 1995.      She

testified, however, that the threat frightened her.    The

Commonwealth introduced warrants showing that Henry was convicted

of making obscene phone calls to Mathews on December 7, 1994 and

February 22, 1995, of assault and battery against Mathews on

December 9, 1994, and of damaging her vehicle on February 21,

1995.    Mathews testified that Henry's conduct after November

enhanced her concern about his November threat to burn her

trailer.    Henry's counsel cross-examined Mathews as to the dates

she went to the magistrate to obtain the several warrants.

Henry's counsel introduced evidence that Henry was acquitted of

some charges Mathews brought against him during that time period.

        Generally, evidence of an accused's other bad acts is


                                 - 4 -
inadmissible to prove that the accused committed the crime for

which the accused is on trial.     See Rodriguez v. Commonwealth,

249 Va. 203, 206, 454 S.E.2d 725, 727 (1995).
          Well established exceptions to the general
          rule of exclusion of other bad acts evidence
          apply where the evidence is relevant to show
          some element of the crime charged. To be
          admissible as an exception, evidence of other
          bad acts must be relevant to an issue or
          element in the present case.


Morse v. Commonwealth, 17 Va. App. 627, 631, 440 S.E.2d 145, 148

(1994).   The other bad acts may have occurred either before or

after the offense for which the accused is on trial.       See

Stockton v. Commonwealth, 227 Va. 124, 142, 314 S.E.2d 371, 383

(1984).

     The relevance of other bad acts evidence to prove an issue

or element must outweigh the inherent prejudice of proving that

the accused has committed such other acts.       See Lafon v.

Commonwealth, 17 Va. App. 411, 418, 438 S.E.2d 279, 283 (1993).

However, the principle is well established that the balancing of

probative value and prejudice "is committed to the sound

discretion of the trial judge and will not be overturned on

appeal absent an abuse of discretion."     Id.

     The trial judge did not abuse his discretion in admitting

the evidence of the other crimes.    The evidence concerned events

occurring within the weeks and months following Henry's threat to

burn Mathews' house.   The evidence of the other bad acts showed

Henry's feelings toward Mathews and negated any suggestion that




                                 - 5 -
his statements were hyperbole.    The trial judge properly found

that the evidence was relevant to show Henry's conduct and

attitude toward Mathews.     See Moore v. Commonwealth, 222 Va. 72,

76, 278 S.E.2d 822, 824 (1981); see also Smith v. Commonwealth,

239 Va. 243, 256, 389 S.E.2d 871, 878 (1990) (upholding the

admission of evidence of other offenses when offered to prove

premeditation, motive or intent, conduct and feelings of accused

toward victim, and absence of accident or mistake).     The evidence

was also relevant to explain why Mathews delayed in reporting the

incident.   Mathews testified that the threat frightened her.    The

evidence of other crimes tended to prove that subsequent events

intensified Mathews' fear over the original threat.     Thus, the

evidence was connected to the crime for which Henry was on trial

and tended to prove facts in issue.      See Scott v. Commonwealth,

228 Va. 519, 527, 323 S.E.2d 572, 577 (1984).

     Henry argues that the trial judge failed to find that the

probative value of the evidence outweighed its prejudicial

effect.   Henry failed to raise this issue in the trial court.

Therefore, he is barred from raising that issue now on appeal.
See Rule 5A:18.

     The trial judge also did not abuse his discretion by

allowing the conviction to be proved through the general district

court judgment orders.     See Essex v. Commonwealth, 18 Va. App.
168, 171, 442 S.E.2d 707, 709 (1994).     Moreover, the trial judge

allowed Henry to cross-examine Mathews about the number and



                                 - 6 -
nature of the charges of the other crimes.    Thus, Henry was

allowed to prove acquittals.   The trial judge's limitation on

Henry's cross-examination on this issue was not an abuse of

discretion.

     In addition, Henry failed to raise an objection in the trial

court that the judgments should not have been used because they

were rendered by a court not of record.   He may not raise that

claim on appeal.   See Rule 5A:18.
     Furthermore, any possible error was harmless.    The trial

judge only allowed evidence of offenses that explicitly involved

Mathews and only allowed redacted portions of the records,

excluding any reference to the punishments.   In addition, the

trial judge allowed Henry to provide an explanation of the

events.   During Henry's testimony, his counsel admitted into

evidence arrest warrants for other charges brought by Mathews

against Henry in the past.

     Finally, contrary to Henry's assertion that the trial judge

refused to instruct the jury, the judge gave the following

limiting instructions to the jury:
          Instruction No. 6
             You have heard evidence concerning other
          incidents between Lisa Mathews and the
          Defendant. Some of these are the subject of
          the warrants which have been placed in
          evidence, and the Defendant was acquitted on
          some charges and convicted on others. You
          may consider these incidents as they may bear
          on the possible motives and bias on the part
          of Lisa Mathews, the Defendant, or both, and
          for no other purpose except as may be
          permitted under Instruction No. 8.




                               - 7 -
          Instruction No. 8
          You may consider evidence that the defendant
          was convicted of offenses against Lisa
          Mathews other than the offense for which he
          is on trial only as evidence of the
          defendant's conduct and feeling toward the
          victim and relations between them, in
          connection with the offense for which he is
          on trial and for no other purpose.


     These instructions properly limited the jury's consideration

of the other crimes evidence.   Thus, the judge did not err in

denying Henry's proposed Instruction A on the matter.    See Joseph
v. Commonwealth, 249 Va. 78, 90, 452 S.E.2d 862, 870 (stating

that if principles set forth in a proposed instruction are "fully

and fairly covered" in other granted instructions, the trial

judge does not abuse discretion in refusing to grant the proposed

instruction), cert. denied, 116 S. Ct. 204 (1995).



                       The Trailer (Issue 9)

     Mathews testified that she was living in a "trailer . . . a

mobile home."   Mathews further testified that the trailer is

"affixed to the ground" and that the trailer is "in the ground."

The evidence further proved that the trailer is 60 feet long and

12 feet wide.

     Henry testified that the trailer does not have running water

and that the water runs off the gutter into a cistern.   Henry

made a motion to strike the evidence because "we do not have a

building that is within the specific statute that's charged."

The trial judge overruled the motion.



                                - 8 -
     Code § 18.2-83 requires that the threat to burn be directed

toward "any place of assembly, building or other structure, or

any means of transportation."    It does not require that the

threat to burn be directed toward a "house."    The evidence proved

that the trailer rested on cinder blocks, had walls, and was

Mathews' place of dwelling.    The evidence proved beyond a

reasonable doubt that the trailer was a structure covered by the

statute.    Cf. Rooney v. Commonwealth, 16 Va. App. 738, 432 S.E.2d
525 (1993).    Accordingly, Henry's argument that the evidence was

insufficient to convict him because the Commonwealth failed to

prove that Mathews' trailer was a "house" is without merit.


           Sufficiency of the Evidence (Issues 1, 2, and 3)

     To establish the threat to burn under Code § 18.2-83, the

Commonwealth was required to prove that Henry made and

communicated to Mathews a "threat to bomb, burn, destroy or in

any manner damage any place of assembly, building or other

structure, or any means of transportation."
          A threat, in the criminal context, is
          recognized to be a communication avowing an
          intent to injure another's person or
          property. The communication, taken in its
          particular context, must reasonably cause the
          receiver to believe that the speaker will act
          according to his expression of intent.


Perkins v. Commonwealth, 12 Va. App. 7, 16, 402 S.E.2d 229, 234

(1991).

     "On appeal, we review the evidence in the light most



                                - 9 -
favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."    Martin v. Commonwealth,

4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).   So viewed, the

evidence proved that when Mathews told Henry that she did not

have money to give him, Henry responded, "either you get the

money, or I'm going to burn your . . . house down, with you and

the baby in it."   Mathews testified that appellant's words

frightened her.    Mathews also testified that Henry's subsequent

conduct lent credence to his earlier threat.   Thus, she became

motivated to obtain an arrest warrant for Henry's threat to burn

her home.
       Henry's warning was a communication that "reasonably

cause[d] the receiver to believe" that he would act on his

expression of intent.    Perkins, 12 Va. App. at 16, 402 S.E.2d at

234.   The fact that Henry conditioned his threat upon Mathews'

failure to give him money for court costs does not render his

warning any less a threat.   Code § 18.2-83 is not limited to

unconditional threats.   Even if it were, the evidence proved that

Mathews told Henry that she did not have the money he needed;

thus, Mathews had put herself within the terms of the condition.
 See Duncan v. Commonwealth, 2 Va. App. 717, 723-24, 347 S.E.2d
539, 543 (1986).   Therefore, the trial judge properly refused

Henry's proposed Instruction B, which defined threat as a

statement of an "unconditional intent to burn."

       The evidence also proved that, although initially not




                               - 10 -
motivated to seek a warrant for Henry's arrest, Mathews

ultimately did so because Henry's later conduct represented an

escalation of Henry's hostility toward her.   Indeed, Henry's

subsequent conduct rendered reasonable Mathews' initial fear.

     Accordingly, we affirm the conviction.

                                              Affirmed.




                             - 11 -